OPINION
By THE COURT.
Submitted upon motion by the defendants-appellees seeking an order dismissing the appeal on questions of law and fact for the reason that there was no trial on factual issues in the court below. The record reveals that the action was one for damages for the issuing of certain libelous statements; that on January 17, 1951, the trial court made an order sustaining a demurrer to the petition for the reason that it did not state facts showing a good cause of action; that upon the plaintiff not desiring to plead further the court entered an order dismissing the petition and rendering judgment for the defendants-appellees. Since the ruling of the court upon the demurrer was based upon questions of law only the motion is well taken. LeMaistre v. Clark, 142 Oh St 1.
It should be noted also that this is not a chancery case and therefore this court has no jurisdiction to entertain such an appeal. The motion will be sustained, but as required by §11564 GC the cause will be retained for determination on questions of law only. The appellant will be granted leave to perfect such appeal in accordance with supplement to Rule VII of this court.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.